 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     LINDSEY GARDNER
 7
 8                                         IN THE UNITED STATES DISTRICT COURT

 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                           Case No. 6:20-po-00017-JDP

12                            Plaintiff,                  STIPULATION TO CONTINUE INITIAL
                                                          APPEARANCE
13    vs.
                                                          Date: April 8, 2020
14    LINDSEY GARDNER,                                    Time: 10:00 a.m.
                                                          Judge: Hon. Jeremy D. Peterson
15                           Defendant.

16
17             The parties, through their respective counsel, Susan St. Vincent, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, appearing
19   specially for the defendant, Lindsey Gardner, hereby stipulate and jointly move this Court to
20   continue Ms. Weller’s status conference from March 31, 2020 until April 8, 2020.
21             Given ongoing COVID-19 interruptions to court operations, the undersigned defense
22   counsel requests that Ms. Weller’s review hearing be continued until April 8, 2020 in order to
23   arrange a telephonic appearance.
24   //
25   //
26   //
27   //
28   //

     ddA
       Gardner / Stipulation to Continue                   -1-
       Review Hearing and Order
 1                                         Respectfully submitted,

 2                                         McGREGOR SCOTT
                                           United States Attorney
 3
 4   Dated: March 30, 2020                 /s/ Susan St. Vincent
                                           SUSAN ST. VINCENT
 5                                         Acting Legal Officer
                                           National Park Service
 6                                         Yosemite National Park

 7
 8   Dated: March 30, 2020                 HEATHER E. WILLIAMS
                                           Federal Defender
 9
10                                         /s/ Benjamin A. Gerson
                                           BENJAMIN A. GERSON
11                                         Assistant Federal Defender
                                           Attorney for Defendant
12                                         LINDSEY GARDNER

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Gardner / Stipulation to Continue     -2-
       Review Hearing and Order
 1                                                     ORDER

 2             Good cause appearing, the above stipulation to continue case 6:20-po-00017 JDP until

 3   April 8, 2020 is hereby accepted and adopted as the order of this court.

 4
 5   IT IS SO ORDERED.

 6
 7   Dated:         March 30, 2020
                                                             UNITED STATES MAGISTRATE JUDGE
 8
 9
10   Dated: March                    , 2020 ____________
                                                        HON. JEREMY D. PETERSON
11                                                      United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Gardner / Stipulation to Continue                   -3-
       Review Hearing and Order
